        Case: 3:18-cv-00678-jdp Document #: 66 Filed: 09/24/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ALFREDO VEGA,

        Plaintiff,
                                                     Case No. 18-cv-678-jdp
   v.

LIEUTENANT ANDERSON
ANDLINDA ALSUM-O’DONOVAN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                 9/24/2020
        Peter Oppeneer, Clerk of Court                        Date
